 Case: 4:17-cv-01542-ERW Doc. #: 93 Filed: 12/14/18 Page: 1 of 2 PageID #: 473



                       IN THE UNITED STATED DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

ROSLYN BROWN, and R.Z., a Minor,
Through her Mother and Next Friend,
Roslyn Brown,                                        Cause No.: 4:17-cv-1542-ERW

        Plaintiffs,                                  JURY TRIAL DEMANDED

v.

CITY OF PINE LAWN, MISSOURI,
FORMER PINE LAWN LIEUTENANT
STEVEN BLAKENEY,
PINE LAWN POLICE OFFICER
LAWRENCE FLEMING,
PINE LAW POLICE OFFICER
BRIAN BRITTON,
PINE LAWN POLOCE OFFICER
FELICIA SHELTON,
PINE LAWN POLICE OFFICER
STEVEN LOWMAN, AND
PINE LAWN HOUSING INSPECTOR
RAYMOND WINSTON,

        Defendants.

                                  MOTION TO WITHDRAW

        COMES NOW attorney, Sarah Crawford, of Vessell Bridges Murphy Law Offices, and

hereby requests this Court grant her leave to withdraw as counsel of record for Defendant Steven

Blakeney in the above-captioned matter.

     1. Upon Information and belief, the undersigned attorney has been advised of a potential

        conflict of interest which precludes the undersigned and the firm of Vessell Bridges

        Murphy Law Offices from representing Defendant Blakeney.

     2. Defendant Blakeney has requested that the undersigned attorney no longer represent him

        on the above-captioned matter.



                                                1
 Case: 4:17-cv-01542-ERW Doc. #: 93 Filed: 12/14/18 Page: 2 of 2 PageID #: 474



   3. The undersigned attorney does not believe the interests of Defendant Blakeney can be

       adequately represented given Defendant Blakeney’s belief that a conflict of interest

       exists.

WHEREFORE, the undersigned attorney respectfully requests that this Court grant her leave to

withdraw as counsel of record for Defendant Blakeney in the above-captioned matter.



                                                    Respectfully Submitted,

                                                    /s/ Sarah L. Crawford
                                                    Sarah L. Crawford #70010MO
                                                    3901 S. Providence, Suite D
                                                    Columbia, Missouri 65203
                                                    Tel: (573)777-4488
                                                    Fax: (573)777-4489
                                                    Email: sarah@vbmlaw.com
                                                    Attorney for Defendant Steven Blakeney


                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and accurate copy of the foregoing was
served upon all counsel of record on this 13th day of December, 2018 via the Court’s electronic
filing system.


                                                    /s/ Sarah L. Crawford
                                                    Sarah L. Crawford




                                                2
